Name: Council Regulation (EEC) No 3096/82 of 22 November 1982 imposing definitive collection of a provisional anti-dumping duty on trichloroethylene originating in the German Democratic Republic and Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 326/28 Official Journal of the European Communities 23 . 11 . 82 COUNCIL REGULATION (EEC) No 3096/82 of 22 November 1982 imposing definitive collection of a provisional anti-dumping duty on trichloroethylene originating in the German Democratic Republic and Poland THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), as amended by Regulation (EEC) No 1 580/82 (2), and in particular Article 12 thereof, detailed examination of the arguments put forward, which in substance corresponded to those already advanced at the preliminary stage of the investigation, the Commission did not feel that it should modify the weighted averages of the provisionally established dumping margins ; Whereas , with regard to the injury sustained, the Commission has not, since Regulation (EEC) No 2127/82 was adopted, received any further information which would justify revising the conclusions which it formulated in that Regulation ; Whereas, faced with these results , the exporter from the German Democratic Republic, AHB-Chemie (Berlin, GDR), and the exporter from Poland, CIECH ­ Organica (Warsaw), proposed price undertakings which appear adequate for eliminating in the future the inju ­ rious effects of the imports in question ; Whereas the proceeding may therefore be terminated without a definitive anti-dumping duty being imposed ; Whereas, in view of the arguments already put forward by the Commission in the lastmentioned Regulation, and in the light of the dumping by exporters from the German Democratic Republic and Poland and of the material injury sustained by the branch of the Community industry concerned, the provisional duties must, in the interests of the Community, be defini ­ tively collected, Having regard to the Commission proposal presented after consultation within the Advisory Committee set up by the said Regulation , Whereas, by Regulation (EEC) No 21 27/82 (3), the Commission imposed a provisional anti-dumping duty on trichloroethylene falling within subheading 29.02 A II ex b) of the Common Customs Tariff (NIMEXE code 29.02-33) and originating in the German Demo ­ cratic Republic and Poland ; whereas the amount of the duty was fixed as follows, by country of origin , expressed as a percentage of the price free-at ­ Community frontier duty unpaid :  German Democratic Republic : 26-2 % ,  Poland : 29-5 % ; HAS ADOPTED THIS REGULATION : Article 1 Whereas, in accordance with Article 2 of the lastmen ­ tioned Regulation , the Commission has given the parties concerned the opportunity to make known their views and to apply to be heard orally by it within a month of the entry into force of the provisional duty, without prejudice to Article 7 (4) (b) and (c) of Regula ­ tion (EEC) No 3017/79 ; whereas the exporter from the German Democratic Republic , the exporter from Poland and certain importers concerned availed them ­ selves of this opportunity and put forward their point of view orally and in writing ; whereas, having made a The sums lodged as security for the provisional anti ­ dumping duty imposed by Regulation (EEC) No 2127/82 shall be definitively collected . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 339 , 31 . 12 . 1979 , p . 1 . ( 2) OJ No L 178 , 22 . 6 . 1982, p . 9 . 3 OJ No L 223 , 31 . 7 . 1982, p . 76 . 23 . 11 . 82 Official Journal of the European Communities No L 326/29 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 November 1982. For the Council The President U. ELLEMANN-JENSEN